DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Specification
The amendment filed 04/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each layer of the paper strip having opposite lateral edge regions extending in the longitudinal direction” in claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 5, and 9, “each layer of the paper strip having opposite lateral edge regions extending in the longitudinal direction” is new matter because the specification does not support this limitation.  There are no descriptions or drawings demonstrating how the paper strip can have “opposite lateral edge regions” and “adjacent edge regions”.  See below 35 U.S.C. 112(b) rejection for further details. 
Regarding claims 2-4, 6-8, and 10, claims 2-4, 6-8, and 10 are rejected under 35 U.S.C. 112(a) because they depend from the above rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 5, and 9, “opposite lateral edge regions” and “adjacent edge regions” is indefinite because it is unclear if the opposite lateral edge regions and adjacent edge regions are the same or if they are different parts of the paper strip.  Additionally, “the edge regions” is indefinite because it is unclear if “the edge regions” refers to “opposite lateral edge regions” or “adjacent edge regions”.  Appropriate correction is required.  For examination purposes “opposite lateral edge regions” and “adjacent edge regions” are being interpreted to be “edge regions”.

Regarding claims 2-4, 6-8, and 10, claims 2-4, 6-8, and 10 are rejected under 35 U.S.C. 112(b) because they depend from the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deis et al (US 2014/0162024), hereinafter Deis.

Regarding claim 1, Deis discloses a method (Para. 0005-0008) for producing a padding product (Fig. 6, item 10’’), comprising the following steps: 
Providing an elongate two-layered or multi-layered paper strip (Fig. 1, item 10), which has a central region (Fig. 1, item 18) (See annotated Fig. 6 below) extending in the longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer or the paper strip having opposite lateral edge regions (Fig. 1, item 20 and 21) (See annotated Fig. 6 below) extending in the longitudinal direction (Fig. 1, edge regions 20, 21 extend in the longitudinal direction before the edge regions are turned over), adjacent ones of the edge regions are not joined to one another (Para. 0010 and 0037), 
Opening up adjacent edge regions (Para. 0040), and crumpling the paper strip along the central region (Para. 0041), 
Wherein before the crumpling along the central region, the edge regions are turned over towards the central region (Para. 0043, edge regions 20 and 21 are turned over before crumpling begins) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 below) positioned between the central region and the edge region such that the edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly)(Under broadest reasonable interpretation, the radius runs along the central region). 

    PNG
    media_image1.png
    482
    522
    media_image1.png
    Greyscale

Regarding claim 2, Deis discloses the method wherein the paper strip is crumpled along the central region such that the turned-over edge regions are also crumpled at the same time (Para. 0044, edge regions are crumpled with central region) (Fig. 6, item 26). 

Regarding claim 3, Deis discloses the method wherein the opened-up paper strip is guided through a turnover module for the purpose of turning over and/or in that the turned-over paper strip is guided through a crumpling module (Fig. 3, items 74, 76, 82, 84) for the purpose of crumpling (Para. 0045). 

Regarding claim 4, Deis discloses the method wherein the crumpling by means of a first set of drive rollers (Fig. 3, items 74 and 76) and a second set of drive rollers (Fig. 3, items 82 and 84) is carried out such that the second set of drive rollers rotates at an angular speed (Para. 0046 and 0047) that is lower than the angular speed of the first set of drive rollers, the angular speed of at least one of the sets of drive rollers being adjustable (Para. 0047) in order to set the crumpling density. 

Regarding claim 5, Deis discloses a device (Fig. 3, item 50) for producing a padding product (Fig. 6, item 10) comprising an entry region for a flat, elongate two-layered or multi-layered paper strip (Fig. 1, item 10), the paper strip comprising a central region (Fig. 1, item 18) (See annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer of the paper strip having opposite lateral edge regions (See annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, edge regions 20, 21 extend in the longitudinal direction before edge regions are turned over), adjacent ones of the edge regions are not joined to one another (Fig. 1, items 20 and 21), 
Comprising at least one opening-up mechanism (Fig. 1, item 58) for opening up the flat paper strip along the two-layered or multi-layered adjacent edge regions (Para. 0042 and 0043), and 
Comprising a crumpling mechanism (Fig. 3, items 74, 76, 82, 84) for crumpling the paper strip along the central region, wherein a turnover mechanism (Fig. 3, items 58 and 66) is provided for turning over the opened-up edge regions towards the central region (Para. 0042 and 0043) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 above) positioned between the central region and the end region such that the edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly), and in that the crumpling mechanism is preferably designed such that the turned-over edge regions are also crumpled at the same time (Para. 0047). 

Regarding claim 6, Deis discloses the device according wherein a turnover module is provided in which the turnover mechanism is arranged, and in that a crumpling module is provided in which the crumpling mechanism is arranged, the turnover module can be replaced with another turnover module when paper strips of different widths are used (Para. 0044, the turnover module can be replaced). 

Regarding claim 7, Deis discloses the device wherein the crumpling mechanism of a second set of drive rollers (Fig. 3, items 82 and 84) interacting with the first set of drive rollers (Fig. 3, items 74 and 76) is formed such that the second set of drive rollers can rotate at an angular speed that is lower than the angular speed at which the first set of drive rollers can rotate (Para. 0047), a control unit being provided for adjusting the angular speed of at least one of the sets of drive rollers such that the crumpling density can be adjusted by means of the control unit (Para. 0044). 

Regarding claim 8, Deis discloses a device wherein it is designed, intended and/or suitable for carrying out the method (Para. 0042 and 0047). 

Regarding claim 9, Deis discloses a padding product (Fig. 6, item 10’’), comprising an elongate paper two-layered or multi-layered strip (Fig. 1, item 10), which has a central region (Fig. 1, item 18) (see annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer of the paper strip having opposite lateral edge regions (Fig. 1, item 12, 20, 21) (see annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, edge regions 20, 21 extend in the longitudinal direction before edge regions are turned over), adjacent ones of the edge regions are not joined to one another (Fig. 1, item 20 and 21), wherein the adjacent edge regions are opened up and turned over towards the central region (Fig. 6, item 26) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 above) positioned between the central region and the edge region such that the edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly), and wherein the paper strip is crumpled along the central region (Fig. 6, item 26). 

Regarding claim 10, Deis discloses a padding product wherein the paper strip is also crumpled along the turned-over edge regions (Fig. 6, item 26).

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that Deis does not disclose “each layer of the paper strip having opposite lateral edge regions extending in the longitudinal direction”, Examiner disagrees.  Figure 1 of Deis shows opposite lateral edge regions 20, 21 extending in the longitudinal direction before the edge regions are turned over.  Therefore, the rejection is maintained.  Additionally, “each layer of the paper strip having opposite lateral edge regions extending in the longitudinal direction” is subject to a 35 U.S.C. 112(a) rejection for new matter and a 35 U.S.C. 112(b) rejection for indefiniteness.
In response to Applicant’s argument concerning the newly amended claim limitations, the Examiner has amended the citation accordingly.  Please see the rejection above.  Applicant’s argument concerning the newly amended claim limitation does not cite to any specific reasons as to why the limitation overcomes the prior art.  Merely stating that “reasonably interpreted”, Deis does not read on the subject matter is an unsupported opinion, not an argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731